                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             3:18-cr-59-MOC-DCK-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                           ORDER
GREGORY CLIFTON HOOKS,                 )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on a letter submitted to this Court, in which a

family member of defendant is requesting that Defendant be released from custody because of the

COVID-19 pandemic. Under 18 U.S.C. § 3582, if Defendant wishes to be considered for

compassionate release, he may file a motion on his own behalf or through counsel after exhausting

available administrative remedies. The Court cannot act, however, on a motion from a non-party.

                                            ORDER

       IT IS, THEREFORE, ORDERED that the Letter Motion for Compassionate

Release/Reduction of Sentence, filed by a non-party, (Doc. No. 26), is DENIED.

                                         Signed: July 22, 2020




      Case 3:18-cr-00059-MOC-DCK Document 27 Filed 07/22/20 Page 1 of 1
